Citation Nr: 0419537	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-08 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than November 1, 
2000, for payment of compensation for an award of Dependency 
and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to 
November 1995.  He died during service on November [redacted], 1995.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which found that the appellant was entitled 
to payment of DIC benefits, effective as of November 1, 2000.  
The appellant appealed the effective date.  The RO in Denver, 
Colorado, currently has jurisdiction over the case.  

In March 2004, the appellant testified at a video-conference 
hearing before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The appellant's initial application for DIC benefits was 
received by the RO on December 14, 1995, within one year 
following the date of the veteran's in-service death.

2.  A rating decision dated September 3, 1996, granted 
entitlement to DIC benefits, noting the date of the 
appellant's claim as December 14, 1995.

3.  At the time of the award of DIC benefits, there was 
sufficient proof of record that the appellant was the 
veteran's spouse.


CONCLUSION OF LAW

An award of payment of DIC benefits effective as of December 
1, 1995, is warranted.  38 U.S.C.A. § 5110(j) (West 2002); 38 
C.F.R. § 3.400(c)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

With respect to this claim, the evidence of record supports a 
grant of the benefits sought.  Consequently, any lack of 
notice and/or development which may have existed under the 
VCAA is not prejudicial to the appellant.  

Where a report or a finding of death of any person in the 
active military, naval, or air service has been made by the 
Secretary concerned, the effective date of an award of death 
compensation, dependency and indemnity compensation, or death 
pension, as applicable, shall be the first day of the month 
fixed by that Secretary as the month of death in such report 
or finding, if application therefor is received within one 
year from the date such report or finding has been made; 
however, such benefits shall not be payable to any person for 
any period for which such person has received, or was 
entitled to receive, an allowance, allotment, or service pay 
of the deceased.  38 U.S.C.A. § 5110(j); 38 C.F.R. 
§ 3.400(c)(1).  

In light of the foregoing, this case requires a factual 
determination of whether the appellant's claim for DIC was 
filed prior to November 1, 2000.

Review of the veteran's claims folder reveals that he died 
during service on November [redacted], 1995.  On December 14, 1995, 
the RO received an Application For Dependency And Indemnity 
Compensation, Death Pension, And Accrued Benefits By A 
Surviving Spouse Or Child (Including Death Compensation If 
Applicable).  See 38 C.F.R. § 3.152.  In her application, the 
appellant indicated that she was the surviving spouse of the 
veteran, that they married on February [redacted], 1995, in Texas, 
and that the marriage had ended by the death of the veteran 
on November [redacted], 1995, in Florida.  Both the appellant's and 
the veteran's social security numbers were listed on the 
form.

Along with claim, the appellant submitted a certified copy of 
a Report of Casualty (DD Form 1300) from the Department of 
the Navy, Bureau of Naval Personnel, dated in November 1995, 
which set forth the circumstances associated with the 
veteran's death, and indicated that the appellant was the 
widow and next of kin of the veteran.  Additionally, she 
submitted a certified copy of a Certificate of Death of the 
State of Florida, dated in November 1995, which set forth the 
circumstances associated with the veteran's death, and 
indicated that she was the surviving spouse of the veteran.

The appellant also submitted copies of eyewitness accounts 
and police reports with regard to the circumstances 
associated with the death of veteran.  An Incident 
Investigation Report of the Sheriff's Department dated in 
November 1995, in pertinent part, set forth that the 
appellant was the wife of the veteran.

Department of the Navy Investigation reports of the 
circumstances surrounding the death of the veteran dated in 
March 1996 and November 1996 show that each listed the 
appellant as the wife of the veteran.

A rating decision dated September 3, 1996, granted 
entitlement to DIC benefits, noting the date of the 
appellant's claim as December 14, 1995.  An undated letter 
from the RO to the appellant shows that she was notified of 
the favorable decision on her claim for benefits, indicating 
that starting December 1, 1995, she would be entitled to 
monthly payments.

A letter from the RO to the appellant dated September 5, 
1996, shows that she was informed that the RO was working on 
her claim and that she needed to submit a copy of her 
marriage certificate as soon as possible, preferably within 
60 days, but within one year.

A letter from the RO to the appellant dated November 7, 1996, 
shows that she was informed that her claim had been denied 
because she had not submitted a copy of her marriage 
certificate.

On October 16, 2000, the RO received another VA Form 21-534 
from the appellant requesting DIC benefits.  Along with her 
application, she included a copy of her United States 
Uniformed Services Identification and Privilege Card for 
widow, effective for the period of November [redacted], 1995 to 
February 14, 2004, and a copy of the DD Form 1300 from the 
Department of the Navy, Bureau of Naval Personnel, dated in 
November 1995.

By letter from the RO dated in January 2001, the appellant 
was asked to submit a copy of her marriage certificate.  In 
February 2001, the RO received a certified copy of the 
appellant's marriage certificate confirming that she was 
married to the veteran on February [redacted], 1995.

By letter from the RO dated in February 2001, the appellant 
was notified that her claim for DIC benefits was granted and 
that payments would commence as of November 1, 2000, the 
first day of the month following the date of her claim for 
benefits.

In May 2001, the appellant submitted a notice of disagreement 
with regard to the effective date of the award of DIC 
benefits.  She asserted that she had originally filed her 
claim in 1996.  In a follow-up letter dated in February 2003, 
she indicated that she had submitted a completed application 
in 1995, which had included a copy of her marriage 
certificate, and that she had been assisted in her 
application by the veteran's commanding officer.

In her March 2004 video-conference testimony, the appellant 
asserted that she had originally filed a completed 
application for benefits, to include a marriage certificate, 
in 1995.  She added that she had been assisted in this 
endeavor by the veteran's commanding officer, and that he, 
also, had submitted a copy of her marriage certificate.  She 
indicated that she had received an award letter from the RO 
and also recalled having received the letter requesting a 
marriage certificate.  She stated that she resubmitted a copy 
of the marriage certificate at that time and followed up with 
several calls to the RO, but was getting little assistance 
and was discouraged from pursuing her claim.

The merits of this case hinge on whether the appellant had 
submitted a claim prior to November 1, 2000.  The RO has 
asserted that the appellant failed to provide a copy of her 
marriage certificate, thus her claim which was filed in 1995 
was denied.

For many years, VA regulations provided that the simple 
certified statement of a veteran as to his marriage, each 
party not having been previously married, was to be accepted 
as establishing the marriage.  No other evidence was 
required.  However, the pertinent regulation as it existed in 
1995 generally required a copy of the public record of 
marriage.  38 C.F.R. § 3.205(a) (1995).  Effective November 
4, 1996, VA regulations were amended to authorize VA to 
accept the written statement of a claimant as proof of a 
marriage, provided that the statement contains the date and 
place of the marriage, the full name of the other person, and 
the social security number of the dependent on whose behalf 
he is seeking benefits.  See 38 C.F.R. § 3.204.

In her December 1995 application for DIC benefits, the 
appellant certified that she had been married to the veteran, 
she listed the date and place of their marriage, their full 
names and social security numbers, and stated that they had 
no previous marriages.  In support of her claim, she 
submitted the DD 1300, Certificate of Death of the State of 
Florida, Incident Investigation Report of the Clay County 
Sheriff's Department, and Department of the Navy 
Investigation reports, all of which identified the appellant 
as the veteran's surviving spouse.  

Whether a marriage certificate was submitted by the appellant 
at that time is a matter of debate; however, it is clear that 
a rating decision was issued at that time granting the 
appellant the benefits sought and an undated notice letter is 
of record.   The Board acknowledges the fact that the RO 
requested the appellant to provide a copy of the marriage 
certificate by letter dated in September 1996.  However, by 
the time the RO issued its letter to the appellant dated on 
November 7, 1996, informing her that her claim had been 
denied because a marriage certificate had not been received, 
the governing VA regulations had been amended effective as of 
November 4, 1996.  As such, the RO could have accepted the 
written statement of the appellant, along with the secondary 
evidence of record which reasonably supported a belief that a 
valid marriage actually occurred, as proof of the existence 
of marriage.  See 38 C.F.R. §§ 3.204, 3.205(a)(7) (2003); see 
also 38 C.F.R. § 3.105(a).

It is true that VA regulations provide generally for a one 
year period within which to submit evidence before the claim 
is considered abandoned.  See 38 C.F.R. § 3.158 (2003).  
However, since the appellant submitted a completed 
application in December 1995, and as it appears that the RO 
initially granted her claim for DIC benefits by rating action 
dated in September 1996, coupled with the fact that the 
pertinent VA regulations governing the requirement of a 
certified marriage certificate were amended within the one 
year period within which the appellant was asked to submit 
additional evidence, the Board finds that an effective date 
earlier that November 1, 2000, for the award of DIC benefits 
is warranted.  In this regard, the appellant's claim was 
received by the RO on December 14, 1995, within one year from 
the date of the veteran's in-service death.  As such, the 
effective date of the award of DIC benefits should be 
December 1, 1995.  See 38 U.S.C.A. § 5110(j); 38 C.F.R. 
§ 3.400(c)(1).


ORDER

Entitlement to an effective date of December 1, 1995, for the 
payment of DIC benefits is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



